Citation Nr: 0730242	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  03-09 799	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Togus, 
Maine

THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for 
degenerative arthritis of the cervical spine.

(The claim for service connection for a left shoulder 
disorder is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Mr. Francis M. Jackson, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The veteran served on active duty from September 1940 to 
February 1946.

In March 2002 the Department of Veterans Affairs (VA) 
Regional Office (RO) in Togus, Maine, issued a decision 
denying the veteran's petition to reopen the previously 
denied claim for service connection for degenerative 
arthritis of the cervical spine on the basis of new and 
material evidence.  The RO also denied his claims for service 
connection for charley horses (that is, muscle cramps) in his 
legs and thighs, including secondary to the claimed 
degenerative arthritis in his cervical spine, as well as an 
additional claim for a higher (i.e., compensable) rating for 
a scar on his left thumb.  He appealed the RO's decision to 
the Board of Veterans' Appeals (Board).

The Board issued a decision in February 2004 also denying 
these claims, and the veteran appealed the Board's decision 
to the U. S. Court of Appeals for Veterans Claims (Court), 
but only to the extent the Board had denied his petition to 
reopen the claim concerning his cervical spine disorder.  
Because he did not make any argument in the appeal to the 
Court concerning the other denied claims, the Court concluded 
that he had abandoned them - citing Grivois v. Brown, 
6 Vet. App. 136, 138 (1994).

In August 2006 the Court issued a decision vacating the 
Board's February 2004 decision denying the veteran's petition 
to reopen his previously denied claim for service connection 
for degenerative arthritis of his cervical spine on the basis 
of new and material evidence.  The Court then preceded to 
remand this claim to the Board for readjudication in 
compliance with directives specified, primarily on 
the grounds the judge (Board member) that had presided over 
the veteran's September 2003 videoconference hearing - the 
undersigned, had properly exercised his discretion to leave 
the record open to allow the submission of additional 
supporting evidence for this claim, but had neglected to also 
mandatorily specify a date the record would close (i.e., a 
deadline) beyond which the veteran and his representative 
could no longer do this and to notify them of this 
delimiting date.  See 38 C.F.R. § 20.709 (2006).

Since receiving the file back from the Court, the veteran has 
requested - and been provided, an additional videoconference 
hearing.  The proceeding was held on September 19, 1997.


FINDINGS OF FACT

1.  During this most recent videoconference hearing on 
September 19, 1997, the veteran and his representative 
indicated they were withdrawing the appeal concerning the 
petition to reopen the previously denied claim for service 
connection for degenerative arthritis of the cervical spine 
on the basis of new and material evidence.

2.  The Board received this notice prior to promulgating 
another decision in response to the appeal of this claim.


CONCLUSION OF LAW

The criteria are met for withdrawal of the veteran's 
Substantive Appeal concerning his petition to reopen the 
previously denied claim for service connection for 
degenerative arthritis of the cervical spine on the basis of 
new and material evidence.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal (VA Form 
9 or equivalent statement) may be withdrawn in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202 (2007).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204 
(2007).

Here, as mentioned, the Board received this case back from 
the Court for readjudication of the claim concerning the 
cervical spine disorder - but only after providing the 
veteran and his representative a specific date after which 
they can no longer submit additional evidence in support of 
this claim, as required by 38 C.F.R. § 20.709.  This required 
notice and additional opportunity is in response to their 
indication during his September 2003 videoconference hearing 
that his private physician, Dr. Susan Lee, would submit a 
supporting medical nexus opinion linking the current cervical 
spine disorder to injuries purportedly sustained in an 
accident while in the military.  When questioned further 
about the eventual submission of this additional supporting 
evidence, the veteran and his representative indicated they 
would personally submit it, rather than have VA obtain it for 
them, although the presiding judge (the undersigned Board 
member) explained they also had that option and assured them 
VA would do it if - for whatever reason, they did not want 
to.  Since, however, the presiding judge exercised his 
discretional authority under § 20.709 to allow them time to 
submit this additional supporting evidence by holding the 
record open, but neglected to also tell them just how long 
they had to do this, before deciding the claim (even some 
five months later), the Court vacated the Board's decision.  
Incidentally, though promised, this additional evidence still 
has not been submitted in the four years since that hearing.

More importantly, though, during the additional, more recent, 
videoconference hearing on September 19, 1997, the veteran 
and his representative indicated they were withdrawing their 
appeal concerning this claim for a cervical spine disorder.  
They indicated the only claim they are continuing to appeal 
concerns the left shoulder disorder, so this is the only 
remaining claim at issue.


ORDER

The appeal concerning the petition to reopen the previously 
denied claim for service connection for degenerative 
arthritis of the cervical spine is dismissed.




		
Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


